We agree with the holding of the Commission of Appeals on the question discussed. The judgment of the District Court in favor of the defendants should not, however, be wholly affirmed. It does not appear that the plaintiff will not be able to prove upon another trial that the defendants Simmons, Boyd and Williams were actuated by malice in the presentation of the resolution, and as to the action for libel against them the plaintiff is therefore entitled to another trial. Instead, therefore, of affirming the judgment of the District Court as to the liability of these defendants, as recommended by the Commission of Appeals, the judgment of the District Court in their favor in so far as the action was one for libel, should be reversed and the cause remanded to the District Court for another trial upon the issue of their liability in that respect, in accordance with the holding of the Commission of Appeals on the question of malice. The judgment of the Court of Civil Appeals, reversing the judgment of the District Court as to the liability of these defendants and remanding the cause to the District Court for another trial of that issue, is accordingly affirmed with this direction. Its judgment, affirming the judgment of the district Court, as to the liability of the other defendants, is also affirmed. The judgments of the District Court and Court of Civil Appeals in respect to the action for slander are not affected by our action in the case but are left undisturbed, since our jurisdiction extends only in so far as the suit is one for libel.
                          ON REHEARING.